internal_revenue_service number info release date date cc dom p si 1-cor-111213-00 uilc we are responding to correspondence submitted on your behalf by requesting relief in order to establish as the effective year for an s_corporation_election the information submitted explains that your form_2553 submitted under revproc_98_55 on date was rejected by the fresno service_center although we are unable to respond to to your request as submitted this letter provides useful information relating to your request in revproc_98_55 the internal_revenue_service provides an extended window period during which a taxpayer may file form_2553 in your situation this window closed on date rendering automatic relief unavailable announcement copy enclosed provides guidance on seeking relief for late s_corporation elections and inadvertent invalid s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2000_1 copy enclosed in addition revproc_2000_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last-filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision you must include the statement described in b b of appendix a with your request please review appendix b for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee and refer your request to our office by adding the following to the address attn cc dom corp t p o box ben franklin station washington dc direct to cc dom p si br room please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries enclosures announcement revproc_2000_1
